PER CURIAM:
Lucky Irorere petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his 28 U.S.C. § 2241 (2000) petition. He seeks an order from this court directing the district court to rule on his petition. Our review of the *902district court’s docket sheet reveals that the magistrate judge issued a recommendation on November 17, 2003, and that, after seeking and receiving an extension of time, Irorere filed objections on January 14, 2004. Accordingly, because the case is progressing in a timely manner, we deny the mandamus petition. We grant leave to proceed in forma pauperis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED